IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 96-20541
                         Summary Calendar



FELDON BONNER, II,

                                           Plaintiff-Appellant,


versus

THE CITY OF HOUSTON; THE CITY OF HOUSTON POLICE
DEPARTMENT; CHARLES D. HURLEY; THOMAS LADD;
MILAN F. KARDATZE; JOHNNY MOORE; M.E. DOYLE;
MUNICIPAL LIABILITY INSURANCE CARRIER,

                                           Defendants-Appellees.


                        - - - - - - - - - -
           Appeal from the United States District Court
                for the Southern District of Texas
                       USDC No. CA-H-96-1113
                        - - - - - - - - - -
                          October 21, 1996
Before JONES, DeMOSS and PARKER, Circuit Judges.

PER CURIAM:*

     Feldon Bonner, II, appeals the district court’s denial of

his motion for a preliminary injunction.    Bonner has not shown a

likelihood of success on the merits and irreparable injury

warranting a preliminary injunction, and the district court did

not abuse its discretion in denying his motion.     Lakedreams v.


     *
        Pursuant to Local Rule 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in Local Rule
47.5.4.
                          No. 96-20541
                              - 2 -

Taylor, 932 F.2d 1103, 1106-07 (5th Cir. 1991).    The decision of

the district court is AFFIRMED.

     Bonner has also moved this court to appoint counsel, to

conduct a hearing en banc on the denial of his motion for a

preliminary injunction, to direct the district court to conduct a

hearing on his motion for a preliminary injunction, and to direct

the court to conduct a hearing pursuant to Spears v. McCotter,

766 F.2d 179 (5th Cir. 1985).    Bonner’s motions are DENIED.

     AFFIRMED; MOTIONS DENIED.